Motion for an order directing that the proposed case on appeal annexed to the motion papers be the entire case on appeal after the same has been duly printed and filed denied, without costs. Evidently the motion which plaintiff sought to make before the trial justice should have been made on affidavits at Special Term. (Civ. Prae. Act, § 522.) If the plaintiff deems the procedure regular and does not wish to print the entire record, she may bring up her appeal on a bill of exceptions, or on an abridged record. (Capone v. Matteo Realty Corp., 241 App. Div. 845.) Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.